Citation Nr: 0217213	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from June 1966 to February 
1969 and from May 1971 to July 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) 
that granted service connection for bilateral hearing loss 
and assigned a 0 percent evaluation.  As the disability 
rating assigned is an initial rating, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
initial compensable rating for bilateral hearing loss has 
been obtained by the RO.

2.  On the VA audiometric evaluation in December 2001, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 50 in the 
right ear and 40 in the left ear.  Speech discrimination 
ability was 100 percent in the right ear and 92 percent in 
the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.385, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for entitlement to an initial 
compensable rating for service connected bilateral hearing 
loss.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
regard there has been notice as to information needed, a VA 
examination has been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this 
claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations 
provide no additional duties, are not more favorable to the 
veteran than the statute, and are satisfied as all 
appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran and his representative through letters and the 
statement of the case, have been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussions in the rating decision, the statement of the 
case (SOC), and letters sent to the veteran collectively 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found-a practice known as "staged" 
ratings.  As the issue in this case involves a rating 
assigned in connection with a grant of service connection, 
the Board will follow the guidance of the Fenderson case in 
adjudicating the claim.

As to the rating to be assigned the veteran's bilateral 
hearing loss, it is observed that the veteran has been 
assigned a noncompensable rating pursuant to Diagnostic Code 
6100, hearing impairment.  In this regard, the Board notes 
that the veteran's claim was filed in June 2001, therefore, 
while the regulations for evaluating diseases of the ears 
and other sense organs were revised, effective June 10, 
1999, only the current or "revised" regulations apply to the 
veteran's claim. 

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign a compensable evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone 
decibel loss. 

It is noted in this case that the current regulations 
provide that hearing tests will be conducted without hearing 
aids.  The applicable regulations additionally address 
exceptional patterns of hearing loss that are not shown to 
be present in this case.  (The exceptional patterns 
addressed in that section are when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.)  38 C.F.R. 
§ 4.86.

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85 
and Diagnostic Code 6100.

On the authorized audiological evaluation in December 2001, 
an average pure tone threshold level, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, for the right ear was 50 and for 
the left ear was 40.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.  The test results showed sensori-
neural hearing loss bilaterally. 

Based on the December 2001 VA audiometric evaluation, the 
veteran's scores compute to a Level I hearing loss of the 
right ear and a Level I hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for hearing loss for both 
examinations.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 
to include § 4.85 and DC 6100.  Therefore, entitlement to a 
compensable rating for bilateral hearing loss is not 
warranted by the evidence of record since service connection 
was granted.  Ratings are assigned by a mechanical 
application of the numbers to the audiology findings.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

While the veteran has complaints referable to work 
limitations in the past due to the his bilateral hearing 
loss, there is no clinical showing of symptomatology as 
would be required for a higher rating.  Any such 
symptomatology is again taken into consideration in the 
evaluation currently assigned.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

